Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanitha et al. (J. Chem. Pharm. Res. 2013, 5, 75-79, cited on Applicants information disclosure statement, filed on 12/13/19).
Compounds 5a-f of Vanitha et al. as taught on page 77 are compounds which anticipate those of general formula (G1) of claim 1.  As one example, in compound 5a, variable X is an unsubstituted naphthalene ring, variable Q is equal to O, and variable A is equal to a group having 8 carbon atoms and comprises one aromatic ring, which is a benzene ring, thereby anticipating claims 1 and 2.  Additionally, variable X in compound 5a is equal to X-1 with all R16 and R17 equal to hydrogen atoms, thereby anticipating claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4, 6-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2016/021815).  The English language equivalent US 2017/0141331 is relied upon for citation purposes.  Both the WO and US documents are cited on Applicants information disclosure statement, filed on 12/13/19).
	Claim 1: Kim et al. teaches organic compounds and their use in organic electroluminescent devices.  The compounds taught therein satisfy chemical formula 1 as taught in paragraph 0010.  Kim et al. further teaches that preferred compounds satisfy chemical formulae 2 or 3 as taught in paragraph 0050. Variable Ar1 in chemical formulae 2 and 3 is taught as being a moiety selected from Group 1 as taught in paragraph 0045.  Variables Re1 and Re2 in chemical formulae 2 and 3 are taught as being the same as variable Re which is taught as being equal to the groups recited in paragraph 0038, which includes hydrogen, deuterium, alkyl, cycloalkyl, aryl and heteroaryl groups.  Kim et al. further teaches embodiments in which the compounds taught therein satisfy one of chemical formulae 4-35.  Last, specific compounds are taught in paragraph 0063.   
	While Kim et al. does not explicitly disclose a compound which satisfies all of the limitations of General Formula (G1) of claim 1, it would have been obvious to one having ordinary skill in the art to have prepared one or more compounds which satisfy all of the limitations of formula (G1) as claimed given the overall teachings of Kim et al.  Kim et al. explicitly teaches that variable Re2 may be equal to those groups recited in paragraph 0038, of which hydrogen is recited.  While the exemplified compounds have aryl or heteroaryl groups at position Re2, Kim et al. is not limited only to those explicitly taught compounds.  The preparation of the specific compounds recited in paragraph 0063 with the modification that variable Re2 be equal to hydrogen is within the overall teachings of Kim et al. and would have been considered by one having ordinary skill in the art.  This includes the preparation of compounds A-1 through e2 equal to hydrogen.  To prepare such compounds, one of ordinary skill in the art could follow reaction scheme 1 of Kim et al. but instead employ the commercially available compound 4,5,6-trichloropyrimidine instead of employing the compound 2,4,5,6-tetrachloropyrimidine in the preparation of intermediate M-4.1
	All of the compounds A-1 through B-120 with variable Re2 being equal to hydrogen would satisfy all of the limitations of formula (G1) of claim 1.  As one example, compound A-10 has variable Q equal to O, variable X equal to a naphthalene ring, and variable A represents an N-phenyl carbazolyl substituent.
	Claim 2: In the modified compound A-10, variable A is a heteroaromatic ring comprising a carbazole ring, thereby satisfying claim 2.
	Claim 3: In the modified compound A-10, ring X is a naphthalene ring satisfying formula X-2 of claim 3 with all R18 and R19 being equal to hydrogen.
	Claim 4: Modified compound A-10 also satisfies formula G2 of claim 4 with variables X and Q being as described above, variable n is equal to zero, and HTuni is a hole-transport skeleton (N-phenylcarbazolyl moiety).
	Claim 6: The group Htuni in modified compound A-10 comprises a pyrrole ring structure, thereby satisfying claim 6.
	Claim 7: The group Htuni in modified compound A-10 satisfies formula (Ht-6) of claim 7 with Ar1 being a phenyl group, and all R12 and R13 variables being equal to hydrogen.
	Claim 8: Modified compound A-10 comprises a naphthalene ring of formula X-2 with all R18 and R19 variables being equal to hydrogen.
	Claims 10-12: The compounds taught by Kim et al. are employed as host material in light-emitting devices.  The use of any one of the explicitly taught and suggested compounds of Kim et al. in such devices, including modified compound A-10 described above, would have been obvious to one having ordinary skill in the art.  Such a device would satisfy all of the limitations of claims 10-12.

Allowable Subject Matter

Claims 13-20 are allowed.  Kim et al. represents the closest prior art.  Kim et al. does not teach or fairly suggest a compound satisfying formula (G3) of independent claim 13, which is required to have at least one substituted or unsubstituted phenylene group between the pyrimidine ring and Htuni.  Kim et al. does not teach or fairly suggest such compounds.  Dependent claims 14-20 are allowable by virtue of their dependency on claim 13. 

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
    

    
        1 Available from TCI Chemical.  This compound is also prepared in US 2010/0160630, which is cited on the attached PTO-892.